Exhibit 10(a)(v)
(HEINZ LOGO) [l32433al3243301.gif]
H.J. Heinz Company 1990 Stock Option Plan
(as amended and restated effective August 13, 2008)
1. Definitions
The terms defined in this Section 1 shall, for all purposes of this Plan, have
the meanings herein specified:
(a) “Board of Directors” shall mean not less than a quorum of the whole Board of
Directors of the Company.
(b) “Committee” shall mean the Management Development and Compensation Committee
of the Board of Directors described in Section 4.
(c) “Common Stock” shall mean the Company’s presently authorized Common Stock,
par value $.25 per share, except as this definition may be modified as provided
in Section 13 hereof.
(d) “Company” shall mean H. J. Heinz Company, a Pennsylvania corporation.
(e) “Employee” or “Employees” shall mean key persons (including directors and
officers) employed by the Company, or a Subsidiary thereof, on a full-time basis
and who are compensated for such employment by a regular salary.
(f) “Fair Market Value” shall, except as provided in Section 9, mean the closing
sale price of the Common Stock on the New York Stock Exchange—Composite Tape on
the date a Stock Option is granted or Stock Appreciation Rights or Limited Stock
Appreciation Rights are exercised (or for purposes of determining the value of
shares of Common Stock used in payment of the Option Price as provided in
Section 11(C)(4) the date of exercise) or, if there are no sales on such dates,
at the opening price on the following day on which there are sales.
(g) “Incentive Option” shall mean a Stock Option which is an “incentive stock
option” as defined in Section 422A of the Internal Revenue Code of 1986, as
amended (“Code”).
(h) “Limited Stock Appreciation Rights” shall mean the right to receive cash
with respect to shares of Common Stock subject to a Stock Option in lieu of
exercising such Stock Option or any related Stock Appreciation Rights as
described in Section 9 hereof.
(i) “Non-Statutory Option” shall mean a Stock Option which does not qualify as
an Incentive Option as defined above.



--------------------------------------------------------------------------------



 



(j) “Option” shall mean a Stock Option, Stock Appreciation Right, Limited Stock
Appreciation Right or Option Unit granted by the Company pursuant to the Plan.
(k) “Optionee” shall mean an eligible Employee, as described in Section 5
hereof, who accepts an Option.
(l) “Option Price” shall mean the price to be paid for the shares of Common
Stock being purchased pursuant to a Stock Option Agreement.
(m) “Option Period” shall mean the period from the date of grant of an Option to
the date after which such Option may no longer be exercised. Nothing in this
Plan shall be construed to extend the termination date of the Option Period
beyond the date set forth in the Stock Option Agreement. No Incentive Option
shall be exercisable after the expiration of ten years from the date the Option
is granted and no Non-Statutory Option shall be exercisable after the expiration
of ten years and one day from the date the Option is granted.
(n) “Option Unit” shall mean the right to receive the difference between the
Option Unit Value at the time of the grant and at the time of the exercise of
the Option Unit in shares of Common Stock and/or cash as determined pursuant to
subparagraph (3) of paragraph C of Section 10 hereof.
(o) “Option Unit Value” shall mean the average daily closing price of the Common
Stock on the New York Stock Exchange Composite Tape for securities traded during
a period, to be determined from time to time by the Committee, of up to
12 months preceding the date of the grant of an Option Unit and during the same
period of time preceding the date of the exercise of an Option Unit.
(p) “Plan” shall mean the H. J. Heinz Company 1990 Stock Option Plan.
(q) “Restricted Shares” shall mean shares of Common Stock containing
restrictions specified by the Committee in the Stock Option or Restricted Stock
Agreement which subjects them to a “substantial risk of forfeiture” (as defined
in Code Section 83) until the restrictions lapse.
(r) “Stock Appreciation Rights” shall mean the right to receive cash or Common
Stock with respect to shares of Common Stock subject to a Stock Option in lieu
of exercising such a Stock Option as described in Section 8 hereof.
(s) “Stock Option” shall mean an Incentive Option or a Non-Statutory Option
granted by the Company pursuant to the Plan, to purchase shares of Common Stock.
(t) “Stock Option Agreement” shall mean the written agreement between the
Company and Optionee confirming the Option and setting forth the terms and
conditions upon which it may be exercised.

-2-



--------------------------------------------------------------------------------



 



(u) “Subsidiary” shall mean any corporation in which the Company owns, directly
or indirectly through Subsidiaries, at least 50% of the total combined voting
power of all classes of stock.
(v) “Successor” or “Successors” shall have the meaning set forth in
Section 11(D)(4) hereof.
2. Purposes
The purposes of the Plan are to promote the growth and profitability of the
Company by enabling it to attract and retain the best available personnel for
positions of substantial responsibility, to provide key Employees with an
opportunity for investment in the Company’s Common Stock and to give them an
additional incentive to increase their efforts on behalf of the Company and its
Subsidiaries.
3. Effective Date and Termination
The effective date of the Plan is December 13, 1989, the date on which the Plan
was adopted by the Board of Directors. The Plan was approved by the shareholders
of the Company on September 11, 1990. No Stock Options, Stock Appreciation
Rights, Limited Stock Appreciation Rights or Option Units may be granted or
Restricted Stock awarded under the Plan after December 12, 1999.
4. Administration
The Plan shall be administered by a Management Development and Compensation
Committee of not less than three directors of the Company (“Committee”)
appointed by the Board of Directors. No person shall be eligible or continue to
serve as a member of such Committee unless such person is a “disinterested
person” within the meaning of Rule 16b-3 of the General Rules and Regulations
under the Securities and Exchange Act of 1934, as amended from time to time, or
any law, rule, regulation or other provision that may hereafter replace such
Rule, and no person shall be eligible for the grant of an Option or Restricted
Shares under this Plan while serving as a member of such Committee. Members of
the Committee shall serve at the pleasure of the Board of Directors. Vacancies
occurring in the membership of the Committee shall be filled by appointment by
the Board of Directors. No member of the Committee, while serving as such, shall
be eligible to receive any Option hereunder, although membership on the
Committee shall not affect or impair any such member’s rights under any Option
granted to him at a time when he was not a member of the Committee.
The Committee shall keep minutes of its meetings. A majority of the Committee
shall constitute a quorum thereof and the acts of a majority of the members
present at any meeting of the Committee at which a quorum is present, or acts
approved in writing by a majority of the entire Committee, shall be the acts of
the Committee.

-3-



--------------------------------------------------------------------------------



 



5. Eligibility
Subject to the provisions of the Plan, the Committee shall determine and
designate from time to time those key Employees of the Company or its
Subsidiaries to whom Options are to be granted and the number of shares of
Common Stock to be optioned from time to time to any individual. In determining
the eligibility of an Employee to receive an Option, as well as in determining
the number of shares to be optioned to any Employee, the Committee shall
consider the position and responsibilities of the Employee being considered, the
nature and value to the Company or a Subsidiary of his services and
accomplishments, his present and potential contribution to the success of the
Company or its Subsidiaries, and such other factors as the Committee may deem
relevant.
No Option may be granted to an individual who, immediately after such grant,
“owns” (as defined in Code Sections 422A and 425) stock possessing more than 10%
of the total combined voting power or value of all classes of stock of the
corporation then employing such individual or of a parent or subsidiary
corporation of such employer corporation.
More than one Option may be granted to an individual. Except as provided in
Section 18, the Committee may at any time, regardless of the then current market
value of the Common Stock, grant new Options to an Optionee in exchange for the
surrender of a previously granted Option.
The aggregate Fair Market Value (determined as of the time the Stock Option is
granted) of the Common Stock with respect to which Incentive Options granted
after 1986 are exercisable for the first time during any calendar year by an
Employee under all plans of the Company and its subsidiaries shall not exceed
the greater of $100,000 or such sum as may from time to time be permitted under
Code Section 422A.
6. Number of Shares Subject to Options
Under the Plan the maximum number and kind of shares as to which Options may be
granted, subject to adjustment in accordance with Section 13 hereof, is
12,000,000 shares of Common Stock. The Common Stock to be offered under the Plan
may be either authorized and unissued shares or issued shares reacquired by the
Company and presently or hereafter held as treasury shares. The Board of
Directors has reserved for the purposes of the Plan a total of 12,000,000 of the
authorized but unissued shares of Common Stock, subject to adjustment in
accordance with Section 13 hereof. If any shares as to which an Option granted
under the Plan shall remain unexercised at the expiration thereof or shall be
terminated unexercised, they may be the subject of the grant of further Options;
however, to the extent that a Stock Appreciation Right, a Limited Stock
Appreciation Right, or an Option Unit granted in conjunction with a Stock
Option, is exercised, such Stock Option shall be deemed to have been exercised
and the shares of Common Stock which otherwise would have been issued upon the
exercise of such Stock Option shall not be subject to the grant of any further
Options. In the event that Option Units have been granted separately, an
equivalent number of shares of Common Stock shall be deemed to have been
granted, and upon exercise shall be deemed to have been exercised.

-4-



--------------------------------------------------------------------------------



 



7. Types of Stock Options
The Committee shall have full and complete authority, in its discretion, subject
to the provisions of the Plan, to grant Stock Options containing such terms and
conditions as shall be requisite, in the judgment of the Committee, to
constitute both Incentive Options and Non-Statutory Options and may also provide
for the issuance of Restricted Shares or unrestricted shares. The Committee may
include Stock Appreciation Rights (as provided by Section 8 hereof) and/or
Limited Stock Appreciation Rights (as provided by Section 9 hereof) and/or
Option Units (as provided by Section 10 hereof) in connection with a Stock
Option, either at the time of grant or, in the case of a Non-Statutory Option,
at a later date.
8. Stock Appreciation Rights
(A) Stock Appreciation Rights may be granted, in connection with all or part of
any Stock Option granted under this Plan, either at the time of the grant of
such Stock Option or, in the case of a Non-Statutory Option, at any time
thereafter during the term of the Option.
(B) Stock Appreciation Rights shall entitle the holder of a Stock Option in
connection with which such Stock Appreciation Rights are granted, upon exercise
of the Stock Appreciation Rights, to surrender the Stock Option, or any
applicable portion thereof, to the extent unexercised, and to receive a number
of shares of Common Stock, or cash and shares of Common Stock, determined
pursuant to subparagraph (3) of paragraph (C) of this Section 8. Such Stock
Option shall, to the extent so surrendered, thereupon cease to be exercisable.
(C) Stock Appreciation Rights shall be subject to the following terms and
conditions and to such other terms and conditions not inconsistent with the Plan
as shall from time to time be approved by the Committee.
(1) Stock Appreciation Rights shall be exercisable at such time or times and to
the extent, but only to the extent, that the Stock Option to which they relate
shall be exercisable, and shall only be exercisable at such time or times as the
Fair Market Value of the Common Stock on the date of exercise exceeds the Option
Price.
(2) Stock Appreciation Rights shall in no event be exercisable unless and until
the holder of the Stock Appreciation Rights shall have completed at least six
months of continuous service with the Company or a Subsidiary, or both,
immediately following the date upon which the Stock Appreciation Rights shall
have been granted.
(3) Upon exercise of Stock Appreciation Rights, the holder thereof shall be
entitled to receive such number of shares as shall be equal in aggregate Fair
Market Value to the amount by which the Fair Market Value per share on the date
of such exercise shall exceed the Option Price per share of the related Stock
Option, multiplied by the number of shares in respect of which the Stock
Appreciation Rights shall have been exercised. In the sole discretion of the
Committee, to the extent consistent with the provisions of Section 18, the
Company may settle all or any part of its obligation arising out of an exercise
of Stock Appreciation Rights by the payment of cash in an amount equal to the
aggregate Fair Market Value of shares (including a fraction of a share) that it
would otherwise be obligated to deliver under the preceding sentence of this
subparagraph (3) but for the cash payment.

-5-



--------------------------------------------------------------------------------



 



(D) To the extent that Stock Appreciation Rights shall be exercised, the Stock
Option in connection with which such Stock Appreciation Rights shall have been
granted shall be deemed to have been exercised. To the extent that the Stock
Option in connection with which Stock Appreciation Rights shall have been
granted shall be exercised, the Stock Appreciation Rights shall be cancelled.
9. Limited Stock Appreciation Rights and Acceleration of the Exercise Date of
Stock Options and Related Stock Appreciation Rights
(A) Limited Stock Appreciation Rights may be granted in connection with all or
part of a Stock Option granted under this Plan, either at the time of grant of
such Stock Option or, in the case of a Non-Statutory Option, at any time
thereafter during the term of the Stock Option.
(B) Limited Stock Appreciation Rights shall entitle the holder of a Stock Option
in connection with which such Limited Stock Appreciation Rights are granted,
upon exercise of the Limited Stock Appreciation Rights, to surrender the Stock
Option, or any applicable portion thereof, and any related Stock Appreciation
Rights, to the extent unexercised, and to receive an amount of cash determined
pursuant to subparagraph (3) of paragraph (C) of this Section 9. Such Stock
Option, and any related Stock Appreciation Rights, shall, to the extent so
surrendered, thereupon cease to be exercisable.
(C) Limited Stock Appreciation Rights shall be subject to the following terms
and conditions and to such other terms and conditions not inconsistent with the
Plan as shall from time to time be approved by the Committee.
(1) Limited Stock Appreciation Rights shall be exercisable, subject to
subparagraph (2) of this paragraph (C), for a period of 60 days beginning on the
date of occurrence of any of the events set forth in clauses (a), (b), and
(c) of this subparagraph (1) (the occurrence of any such event shall for
purposes of this Plan be considered to be a “Change of Control”);
(a) the date the Company acquires knowledge of the filing under the 1934 Act of
a statement on Schedule 13D, or any amendment thereto, relating to a transaction
or series of transactions in which any person or group deemed a person under
Section 13(d)(3) of the Securities Exchange Act of 1934 (the “1934 Act”) shall
have become the beneficial owner, directly or indirectly (with beneficial
ownership determined as provided in Rule 13d-3, or any successor rule, under the
1934 Act), of securities of the Company entitling the person or group to 20% or
more of all votes (without consideration of the rights of any class of stock to
elect Directors by a separate class vote) to which all shareholders of the
Company would be entitled in the election of Directors were an election held on
such date; provided, that any shares held by a person or group who filed or who
would have been obligated to file a Schedule 13D or 13G with respect to
beneficial ownership of securities of the Company prior to January 1, 1990, any
affiliate or associate as of January 1, 1990 of any such person, any beneficiary
of any trust or estate included in any such person or group, any member of the

-6-



--------------------------------------------------------------------------------



 



family of any such person, any trust or estate (including the trustees or
executors thereof) established by or for the benefit of any such person, or any
charitable foundation, whether a trust or a corporation (including the trustees
and directors thereof) established by or for the benefit of any such person (in
each case, an “Existing Shareholder”), and any shares held by any employee stock
ownership plan sponsored by the Company, shall be excluded from the shares held
by any person or group for purposes of determining whether the foregoing 20%
threshold for securities ownership has been reached by such person or group; and
provided further that, notwithstanding the foregoing, the securities
beneficially owned by any Existing Shareholder shall not be so excluded from the
securities beneficially owned by any person or group if (x) such person or group
includes any person who is not an Existing Shareholder and (y) such person or
group has beneficial ownership of securities of the Company having 30% or more
of all votes in the election of directors (without consideration of the rights
of any class of stock to elect Directors by a separate class vote);
(b) the date on which there is a failure of individuals who were members of the
Board of Directors as of January 1, 1990 to constitute at least a majority of
the Board of Directors, unless the election (or the nomination for election by
the shareholders) of each new director was approved by a vote of at least
two-thirds of the total of such individuals then still in office and such other
directors as may previously have been elected or nominated pursuant to such a
two-thirds vote; or
(c) the date of approval by the shareholders of the Company of an agreement (a
“reorganization agreement”) providing for (i) the merger or consolidation of the
Company with another corporation in which the Company is not the surviving
corporation, or pursuant to which its common stock is converted, other than a
merger where the shareholders of the Company immediately prior to the merger or
consolidation beneficially own, immediately after the merger or consolidation,
shares of the corporation issuing cash or securities in the merger or
consolidation entitling such shareholders to 50% or more of all votes (without
consideration of the rights of any class of stock to elect Directors by a
separate class vote) to which all shareholders of such corporation would be
entitled in the election of Directors or where the members of the Board of
Directors of the Company immediately prior to the merger or consolidation
constitute, immediately after the merger or consolidation, a majority of the
Board of Directors of the corporation issuing cash or securities in the merger
or consolidation, or (ii) the sale or other disposition or liquidation of all or
substantially all of the assets of the Company; provided, however that
notwithstanding anything to the contrary in this Plan, no transaction or series
of transactions shall constitute a “Change of Control” as to the holder of any
Stock Option if such transaction or series of transactions required such holder
to be identified in any United States securities law filing as a person or a
member of any group acquiring, holding or disposing of beneficial ownership of
the Company’s securities and effecting a “Change of Control” as defined herein.
(2) Limited Stock Appreciation Rights shall in no event be exercisable unless
and until the holder of the Limited Stock Appreciation Rights shall have
completed at least six months of continuous service with the Company or a
Subsidiary, or both, immediately following the date upon which the Limited Stock
Appreciation Rights shall have been granted and shall be exercisable only at
such time or times and to the extent that the related Stock Option is
exercisable.

-7-



--------------------------------------------------------------------------------



 



(3) Upon exercise of Limited Stock Appreciation Rights, the holder thereof shall
be entitled to receive an amount of cash in respect of each share of Common
Stock subject to the related Stock Option equal to the excess of the fair market
value of such share over the Option Price of such related Stock Option, and for
this purpose fair market value shall mean the highest last sale price of the
Common Stock on the New York Stock Exchange during the period beginning on the
90th day prior to the date on which the Limited Stock Appreciation Rights are
exercised and ending on such date, except that (a) in the event of the
acquisition by any person or group of beneficial ownership of securities of the
Company entitling the person or group to 20% or more of all votes to which all
shareholders of the Company would be entitled in the election of Directors
(without consideration of the rights of any class of stock to elect Directors by
a separate class vote), fair market value shall mean the greater of such last
sale price or the highest price per share paid for Common Stock shown on the
Statement on Schedule 13D, or any Amendment thereto, filed by the person or
group becoming a 20% beneficial owner and (b) in the event of approval by
shareholders of the Company of a reorganization agreement, fair market value
shall mean the greater of such last sale price or the fixed or formula price
specified in the reorganization agreement if such price is determinable as of
the date of exercise of the Limited Stock Appreciation Rights. Any securities or
property which are part or all of the consideration paid for Common Stock in a
tender offer or exchange offer or under an approved reorganization agreement
shall be valued at the higher of (a) the valuation placed on such securities or
property by the person making the tender offer or exchange offer or by the
corporation other than the Company issuing securities or property in the merger
or consolidation or to whom the Company is selling or otherwise disposing of all
or substantially all the assets of the Company and (b) the valuation placed on
such securities or property by the Committee.
(D) All Options shall become exercisable upon the occurrence of any of the
events specified in subparagraph (1) of paragraph (C) of this Section 9 whether
or not such Options are then exercisable under the provisions of the applicable
agreements relating thereto, except that (1) in no event may Stock Appreciation
Rights or Option Units be exercisable until the holder shall have completed at
least six months of continuous service with the Company or a Subsidiary, or
both, immediately following the date on which granted and (2) if Stock
Appreciation Rights or Option Units have been granted along with Limited Stock
Appreciation Rights to the same option holder with respect to the same Option,
in no event may the Stock Appreciation Rights or Option Units be exercised for
cash during any of the 60-day periods provided for in subparagraph (1) of
paragraph (C) of this Section 9.
(E) To the extent that Limited Stock Appreciation Rights shall be exercised, the
Stock Option in connection with which such Limited Stock Appreciation Rights
shall have been granted shall be deemed to have been exercised and any related
Stock Appreciation Rights or Option Units shall be cancelled. To the extent that
the Stock Option in connection with which Limited Stock Appreciation Rights
shall have been granted or any related Stock Appreciation Rights or Option Units
shall be exercised, the Limited Stock Appreciation Rights granted in connection
with such Option shall be cancelled.

-8-



--------------------------------------------------------------------------------



 



10. Option Units
(A) Option Units may be granted at any time alone, or in connection with all or
part of any Non-Statutory Option granted under this Plan, either at the time of
the grant of such Stock Option or at any time thereafter during the term of the
Stock Option.
(B) Option Units shall entitle the holder, upon exercise of the Option Units, to
surrender any applicable Stock Option, or any applicable portion thereof, to the
extent unexercised, and to receive a number of shares of Common Stock, or cash
and shares of Common Stock, determined pursuant to subparagraph (3) of paragraph
(C) of this Section 10. Such Stock Option shall, to the extent so surrendered,
thereupon cease to be exercisable.
(C) Option Units shall be subject to the following terms and conditions and to
such other terms and conditions not inconsistent with the Plan as shall from
time to time be approved by the Committee.
(1) Option Units shall be exercisable in accordance with their terms but, if
granted in conjunction with a Stock Option, only at such time or times and to
the extent, but only to the extent that the Stock Option to which they relate
shall be exercisable.
(2) Option Units shall in no event be exercisable unless and until the holder of
the Option Units shall have completed at least six months of continuous service
with the Company or a Subsidiary, or both, immediately following the date upon
which the Option Units shall have been granted.
(3) Upon exercise of Option Units, the holder thereof shall be entitled to
receive such number of shares as shall be equal in aggregate Fair Market Value
to the amount by which the Option Unit value on the date of such exercise shall
exceed the Option Unit Value on the date of grant, multiplied by the number of
units in respect of which the Option Units shall have been exercised. In the
sole discretion of the Committee, to the extent consistent with the provisions
of Section 18, the Company may settle all or any part of its obligation arising
out of an exercise of Option Units by the payment of cash in an amount equal to
the aggregate Fair Market Value of shares (including a fraction of a share) that
it would otherwise be obligated to deliver under the preceding sentence of this
paragraph (3) but for the cash payment.
(D) To the extent that Option Units shall be exercised, any Stock Option in
connection with which such Option Units shall have been granted shall be deemed
to have been exercised. To the extent that the Stock Option in connection with
which Option Units shall have been granted shall be exercised, the Option Units
shall be cancelled.

-9-



--------------------------------------------------------------------------------



 



11. Terms of Options
The grant of each Option shall be confirmed by a Stock Option Agreement (in the
form prescribed by the Committee) which shall be executed at Pittsburgh,
Pennsylvania, by the Company and the Optionee as promptly as practicable after
such grant. The Stock Option Agreement shall expressly state or incorporate by
reference the provisions of this Plan.
A. Option Price
The Option Price shall be determined by the Committee at the time a Stock Option
is granted, subject to adjustment as provided in Section 13 hereof and to the
following limitations:
(1) In the case of Incentive Options or Non-Statutory Options providing for the
issuance of unrestricted shares, the Option Price shall be not less than 100% of
the Fair Market Value of the Company’s Common Stock on the date of grant.
(2) In the case of Non-Statutory Options providing for the issuance of
Restricted Shares, the Option Price shall be not less than 100% of the fair
value of the shares on the date of grant, as determined by the Committee with or
without independent appraisal, after giving effect to the restrictions on the
shares set forth in the Stock Option Agreement.
B. Option Periods
The term of each Option granted under this Plan shall be for such period as the
Committee shall determine, but not more than ten years and one day from the date
of grant thereof, subject to earlier termination as hereinafter provided in
Subsection D of this Section 11.
C. Exercise of Options
No Option granted under this Plan shall be exercisable until six months after
the date of grant. Each Option granted under this Plan may be exercised
thereafter to the extent exercisable, in whole or in part at any time and from
time to time during the Option Period for such number of shares as shall be
prescribed by the provisions of the Stock Option Agreement evidencing such
Option, provided that:
(1) An Option may be exercised (a) only by the Optionee during the continuance
of the Optionee’s employment by the Company or a Subsidiary, or (b) after
termination of the Optionee’s employment by the Company or a Subsidiary in
accordance with the provisions of Subsection D of this Section 11.
(2) Stock Appreciation Rights, Limited Stock Appreciation Rights, Option Units,
or related Options may not be exercised prior to six months immediately
following the date upon which such Stock Appreciation Rights, Limited Stock
Appreciation Rights, Option Units, or related Options are granted.

-10-



--------------------------------------------------------------------------------



 



(3) An Option may be exercised by the Optionee or a Successor only by written
notice (in the form prescribed by the Committee) to the Company specifying the
number of shares to be purchased.
(4) The aggregate Option Price of the shares as to which a Stock Option may be
exercised shall be, in the discretion of the Committee and consistent with the
provisions of Section 18:
(a) paid in full by any one or any combination of the following: cash,
certified, or official bank check, or delivery of Common Stock certificates
endorsed in blank or accompanied by executed stock powers with signatures
guaranteed by a national bank or trust company or a member of a national
securities exchange evidencing shares of Common Stock, whose value shall be
deemed to be the Fair Market Value on the date of exercise of such Common Stock;
or
(b) paid on a deferred basis, and upon such terms and conditions, including
provision for securing the payment of the same, as the Committee, in its
discretion, shall provide; or
(c) deemed to be paid in full provided the notice of the exercise of a Stock
Option is accompanied by a copy of irrevocable instructions to a broker to
promptly deliver to the Company the amount of sale or loan proceeds sufficient
to cover the Option Price; or
(d) paid by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Common Stock issued upon exercise by the largest
whole number of shares with a Fair Market Value that does not exceed the
aggregate exercise price; provided, however, that the Company shall accept a
cash or other payment from the Optionee to the extent of any remaining balance
of the aggregate exercise price not satisfied by such reduction in the number of
whole shares to be issued; and further provided that shares of Common Stock will
no longer be subject to an Option and such Option will no longer be exercisable
thereafter to the extent of (i) the shares used to pay the exercise price
pursuant to a “net exercise,” (ii) the shares delivered to the Optionee as a
result of such exercise, and (iii) any shares withheld to satisfy tax
withholding obligations as a result of such exercise.
Payment of the Option Price with certificates evidencing shares of Common Stock
as provided above shall not increase the number of shares available for the
grant of Options under the Plan.
As soon as practicable after receipt by the Company of notice of exercise and of
payment in full of the Option Price of the shares with respect to which a Stock
Option has been exercised, a certificate or certificates representing such
shares shall be registered in the name or names of the Optionee or his Successor
and shall be delivered to the Optionee or his Successor at Pittsburgh,
Pennsylvania. If any part of the Option Price is paid on a deferred basis, the
shares for which payment has been deferred shall be registered in the name of
the Optionee or his Successor but the certificate or certificates representing
such shares shall not be delivered to the Optionee or his Successor until the
Option Price for such shares has been paid in full.

-11-



--------------------------------------------------------------------------------



 



D. Termination of Employment
The effect of termination of an Optionee’s employment with the Company or a
Subsidiary shall be as follows:
(1) Involuntary Termination. If the employment of an Optionee is terminated
involuntarily, without cause (for the purpose of this Plan “cause” shall mean an
act of dishonesty, moral turpitude or an intentional or gross negligent act
detrimental to the best interests of the Company or a Subsidiary), by the
Company or a Subsidiary, any outstanding Options held by such Optionee may be
exercised at any time prior to the expiration date of such Options or within
three months after the date of such involuntary termination, whichever is the
shorter period; provided, however, that such Options were exercisable on the
date of such termination under the provisions of the applicable agreements
relating thereto, or the Committee specifically waives the restrictions relating
to exercisability, if any, contained in such agreements.
(2) Disability Termination. If the employment of an Optionee is terminated by
the Company or a Subsidiary because, in the opinion of the Committee, the
Optionee has become physically incapacitated, any outstanding Options held by
such Optionee may be exercised at any time prior to the expiration date of such
Options or within three months after the date of such disability termination,
whichever is the shorter period; whether or not such Options were exercisable on
the date of such termination under the provisions of the applicable agreements
relating thereto. For the purposes of this Plan the question whether the
termination of employment shall be considered a disability termination caused by
physical incapacity shall be determined in each case by the Committee and such
determination by the Committee shall be final.
(3) Retirement. If an Optionee’s employment terminates as the result of
retirement of the Optionee under any retirement plan of the Company or a
Subsidiary, he may exercise any outstanding Option at any time prior to the
expiration date of the Option or within three years after the effective date of
his retirement, whichever is the shorter period; provided, however, that such
Options were exercisable on the date of such termination under the provisions of
the applicable agreements relating thereto, or the Committee specifically waives
the restrictions relating to exercisability, if any, contained in such
agreements.
(4) Death. (a) If an Optionee shall die while he is an Employee or within three
months after the disability termination of his employment, his Option or Options
may be exercised by the person or persons entitled to do so under the Optionee’s
will or, if the Optionee shall have failed to make testamentary disposition of
such Options or shall have died intestate, by the Optionee’s legal
representative or representatives (such person, persons, representative, or
representatives are referred to herein as the “Successor” or “Successors” of an
Optionee), in either case at any time prior to the expiration date of such
Options or within one year of the date of the Optionee’s death, whichever is the
shorter period; whether or not such Options were exercisable on the date of the
Optionee’s death under the provisions of the applicable

-12-



--------------------------------------------------------------------------------



 



agreements relating thereto. (b) If an Optionee shall die within three years
after his retirement or within three months after the involuntary termination of
his employment, his Options may be exercised by his Successors at any time prior
to the expiration date of such Options or within one year of the date of the
Optionee’s death, whichever is the shorter period; provided, however, that such
Options were exercisable on the date of the Optionee’s termination of employment
under the provisions of the applicable agreements relating thereto or the
Committee specifically waives the restrictions relating to exercisability, if
any, contained in such agreements.
(5) Other Termination. If the employment of an Optionee shall terminate for any
reason other than as set forth in paragraphs (1), (2), (3), or (4) above, his
rights under any then outstanding Options shall terminate at the time of such
termination of employment; provided, however, the Committee may, in its sole
discretion, to the extent consistent with the provisions of Section 18, take
such action as it considers appropriate to waive such automatic termination
and/or the restrictions, if any, contained in the applicable agreements relating
thereto.
(6) Extension of Option Exercise Periods. Notwithstanding the Option termination
provisions set forth above, at the request of an Optionee or his Successor but
in the Committee’s sole discretion, the Committee may at any time prior to the
termination of an Option, extend the period during which the Option may be
exercised following the death of an Optionee or the termination of an Optionee’s
employment (whether because of involuntary termination, disability termination,
death or other termination except retirement) for a period of up to three years
following the death of the Optionee or the termination of the Optionee’s
employment; provided, however, the Option Period for the Option may not be
extended beyond the original expiration date of the Option established pursuant
to Subsection (B) of this Section 11
E. Non-Transferability
Each Option granted under the Plan shall by its terms be non-transferable by the
Optionee except by will or the laws of descent and distribution, and each Option
shall be exercisable during the Optionee’s lifetime only by the Optionee or his
or her guardian or legal representative or by such other means as the Committee
may approve from time to time that is not inconsistent with or contrary to the
provisions of either Section 16(b) or Rule 16b-3 of the Securities and Exchange
Act of 1934, as either may be amended from time to time, or any law, rule,
regulation or other provision that may hereafter replace such Rule. To the
extent consistent with the provisions of Section 18, Optionees may, however,
make an inter vivos transfer of Non-Statutory Options to trusts for family
members, if at the time of the transfer the Optionee is not subject to Section
16(b) or has not been advised that such a transfer would cause the loss of any
exemption provided under Rule 16b-3. An Optionee may also designate a
beneficiary to exercise his or her Options after Optionee’s death. Any Stock
Appreciation Right, Limited Stock Appreciation Right or Option Unit issued in
conjunction with an Incentive Option is transferable only when such Option is
transferable and under the same conditions.

-13-



--------------------------------------------------------------------------------



 



F. Other Terms
Options granted pursuant to the Plan shall contain such other terms, provisions,
and conditions (which need not be identical) not inconsistent herewith as shall
be determined by the Committee.
12. Listing and Registration of Shares
If at any time the Board of Directors shall determine, in its discretion, that
the listing, registration or qualification of any of the shares subject to
Options under the Plan upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of or in connection with the purchase or
issue of shares thereunder, no outstanding Options, the exercise of which would
result in the purchase or issuance of shares, may be exercised in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Board of Directors. The Board of Directors may require any person exercising an
Option to make such representations and furnish such information as it may
consider appropriate in connection with the issuance or delivery of the shares
in compliance with applicable law and shall have the authority to cause the
Company at its expense to take any action related to the Plan which may be
required in connection with such listing, registration, qualification, consent
or approval.
13. Adjustments
To the extent consistent with the provisions of Section 18, in the event that a
dividend shall be declared upon the Common Stock payable in shares (other than
treasury shares) of Common Stock, the number of shares of Common Stock then
subject to any Option outstanding under the Plan and the number of shares
reserved for the grant of Options pursuant to the Plan but not yet subject to
Option shall be adjusted by adding to each such share the number of shares which
would be distributable in respect thereof if such shares had been outstanding on
the date fixed for determining the shareholders of the Company entitled to
receive such stock dividend. To the extent consistent with the provisions of
Section 18, in the event that the outstanding shares of Common Stock shall be
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Company or of another corporation, whether through
reorganization, recapitalization, stock split-up, combination of shares, merger,
or consolidation, then there shall be substituted for each share of Common Stock
subject to any such Option and for each share of Common Stock reserved for the
grant of Options pursuant to the Plan but not yet subject to an Option the
number and kind of shares of stock or other securities into which each
outstanding share of Common Stock shall have been so changed or for which each
such share shall have been exchanged. In the event there shall be any change,
other than as specified above in this Section 13, in the number or kind of
outstanding shares of Common Stock or of any stock or other securities into
which such Common Stock shall have been changed or for which it shall have been
exchanged, then if the Board of Directors, in its sole discretion and consistent
with the provisions of Section 18, shall determine that such change equitably
requires an adjustment in the number or kind of shares theretofore reserved for
the grant of Options pursuant to the Plan but not yet subject to an Option and
of the shares then subject to an Option or Options, such adjustment shall be
made by the Board of Directors and shall be effective and

-14-



--------------------------------------------------------------------------------



 



binding for all purposes of the Plan and of each Option outstanding thereunder.
In the case of any such substitution or adjustment as provided for in this
Section 13, the Option Price for each share of stock or other security which
shall have been substituted for each share of Common Stock covered by an
outstanding Option shall be adjusted appropriately to reflect such substitution
or adjustment. No adjustment or substitution provided for in this Section 13
shall require the Company to sell a fractional share of Common Stock, and the
total substitution or adjustment with respect to each outstanding Option shall
be limited accordingly.
Upon any adjustment made pursuant to this Section 13 the Company will, upon
request, deliver to the Optionee or to his Successors a certificate of its
Secretary setting forth the Option Price thereafter in effect and the number and
kind of shares or other securities thereafter purchasable on the exercise of
such Option.
14. Withholding Taxes
The Company unilaterally or by arrangement with the Optionee shall make
appropriate provision for satisfaction of withholding taxes in the case of any
grant, award, exercise, or other transaction which gives rise to a withholding
requirement. An Optionee or other person receiving shares issued upon exercise
of a Non-Statutory Option, Stock Appreciation Right, or Option Unit shall be
required to pay the Company or any Subsidiary in cash the amount of any taxes
which the Company or Subsidiary is required to withhold with respect to the
exercise of such Option.
Notwithstanding the preceding sentence and subject to such rules as the
Committee may adopt, Optionees who are subject to Rule 16(b) of the Securities
and Exchange Act of 1934, as amended, and, if determined by the Committee, other
Optionees, may satisfy the obligation, in whole or in part, by election on or
before the date that the amount of tax required to be withheld is determined, to
have the number of shares received upon exercise of the Non-Statutory Option,
Stock Appreciation Right, or Option Unit reduced by a number of shares having a
fair market value equal to the amount of the required withholding to be so
satisfied or to surrender to the Company previously held shares of Common Stock
having an equivalent fair market value. For this purpose, the amount of required
withholding shall, at the election of the Optionee (or such other person), be at
a specified rate not less than the statutory minimum federal and state
withholding rate and not greater than the maximum federal, state, and local (if
any) marginal tax rate applicable to the Optionee (or such other person) and to
the particular Option exercise transaction.
15. Interpretation, Amendments and Termination
The Board of Directors may make such rules and regulations and establish such
procedures for the administration of the Plan as it deems appropriate. In the
event of any dispute or disagreement as to the interpretation of this Plan or of
any rule, regulation or procedure, or as to any question, right or obligation
arising from or related to the Plan, the decision of the Board of Directors
shall be final and binding upon all persons. The Board of Directors may amend
this Plan as it shall deem advisable, except that the Board of Directors may
not, without further approval of the shareholders of the Company, (a) increase
the total number of shares which may be made the subject of Options granted
under the Plan, (b) change the manner of determining the

-15-



--------------------------------------------------------------------------------



 



Option Price set forth in Section 11A hereof, (c) extend the period during which
Options may be granted or exercised, or (d) withdraw the administration of the
Plan from a Committee of directors, none of whom is eligible to receive Options
under the Plan. The Board of Directors may, in its discretion, terminate this
Plan at any time. Termination of the Plan shall not affect the rights of
Optionees or their Successors under any Options outstanding and not exercised in
full on the date of termination. Notwithstanding the foregoing, any action taken
pursuant to this Section 15 must be consistent with the provisions of
Section 18.
16. Foreign Jurisdictions
The Committee may, from time to time, adopt, amend, and terminate under the
Plan, such arrangements, not inconsistent with the intent of the Plan, as it may
deem necessary or desirable to make available tax or other benefits of laws of
any foreign jurisdiction, to key employees of the Company who are subject to
such laws and who receive grants under the Plan. Notwithstanding the foregoing,
any action taken pursuant to this Section 16 must be consistent with the
provisions of Section 18.
17. Notices
All notices under the Plan shall be in writing, and if to the Company, shall be
delivered to the Secretary of the Company or mailed to its principal office,
Post Office Box 57, Pittsburgh, Pennsylvania 15230, addressed to the attention
of the Secretary; and if to the Optionee, shall be delivered personally or
mailed to the Optionee at the address appearing in the payroll records of the
Company or a Subsidiary. Such addresses may be changed at any time by written
notice to the other party.
18. Code Section 409A
It is intended that the Options granted pursuant to this Plan shall not
constitute “deferrals of compensation” within the meaning of Code Section 409A
and, as a result, shall not be subject to the requirements of Section 409A. The
Plan is to be interpreted in a manner consistent with this intention.
Notwithstanding any other provision in this Plan, a new Option may not be issued
if such Option would be subject to Code Section 409A, and an existing Option may
not be modified in a manner that would cause such Option to become subject to
Code Section 409A.

-16-